Citation Nr: 1424079	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-27 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 60 percent for Wolff-Parkinson-White syndrome (WPW syndrome).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from September 1956 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied a rating in excess of 30 percent for WPW syndrome.  A June 2008 rating decision increased the rating to 60 percent, and the Veteran continued his appeal.

In an August 2012 Board decision, the Board denied the claim, and the Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims.  In a December 2012 Memorandum Decision, the Court vacated the Board's decision with respect to the issue currently being addressed and remanded the matter to the Board for further proceedings consistent with the decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the December 2012 Memorandum Decision, the Court noted that a January 2012 VA examiner had not adequately addressed how the Veteran's assertions that he could not use stairs or an incline or mow a lawn, and suffered from dizzy spells and syncope.  The Court found that the examiner did not adequately explain how those complaints corresponded to METs rating between 5 and 7 that was consistent with golfing, heavy yard work, and mowing the yard.  As a result, notwithstanding that a February 2012 examiner reported a finding of 4.7 METs, the Court determined that further explanation was needed to explain how the appellant's reported symptoms corresponded with the assigned METs.  Therefore, the Court concluded that remand was warranted to allow the Board to obtain an adequate medical opinion.  Consequently, the Board finds that it has no alternative but to remand this matter for an opinion to address this apparent inconsistency.

In addition, the Board notes that the Veteran has recently undergone bypass surgery at the Atlanta VA Hospital in April 2014, and these records are not of record.  There are also no VA treatment records dated since October 2011 of record.  Therefore, arrangements should be made to obtain the records from that hospitalization and any other pertinent VA treatment records dated since October 2011, and associate them with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain all VA treatment records for the Veteran dated since October 2011, to include the records relating to recent bypass surgery at the VA Medical Center in Atlanta, Georgia, in April 2014.

2.  Then, schedule the Veteran for a VA heart examination for the purpose of obtaining an opinion addressing the January 2012 VA examiner's findings that the Veteran could not use stairs or an incline or mow a lawn, and suffered from dizzy spells and syncope, but  corresponded to a METs rating between 5 and 7 that was noted to be consistent with golfing, heavy yard work, and mowing the yard.  All relevant medical tests should be performed.  A complete rationale for all opinions expressed should be included in the examination report.  

(a)  The examiner should state whether a laboratory test to determine the METs level that results in dyspnea, fatigue, angina, dizziness, or syncope cannot be performed for medical reasons.  

(b)  The examiner should state whether a workload of greater than 7 METs but not greater than 10 METs; a workload of greater than 5 METs but not greater than 7 METs, a workload of 3 METs but not greater than 5 METs, or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.

(c)  The examiner should state whether or not the condition results in chronic congestive heart failure, and if so, whether the condition has resulted in more than one episode of acute congestive heart failure in the past year

(d)  The examiner should state whether the condition is productive of left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or of less than 30 percent.

(e)  The examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should provide an opinion as to whether the disability causes marked interference with employment, or the need for frequent periods of hospitalization.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

